 


109 HR 255 IH: To prevent commercial alien smuggling, and for other purposes.
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 255 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To prevent commercial alien smuggling, and for other purposes. 
 
 
1.Short titleThis Act may be cited as— 
(1)the Commercial Alien Smuggling Elimination Act of 2005; or 
(2)the CASE Act of 2005. 
2.New class of nonimmigrant aliens 
(a)In generalSection 101(a)(15)(S) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(S)) is amended— 
(1)in clause (i), by striking or at the end; 
(2)in clause (ii), by striking the comma at the end and inserting ; or; 
(3)by inserting after clause (ii) the following: 
 
(iii)who the Secretary of Homeland Security, the Secretary of State, or the Attorney General determines— 
(I)is in possession of critical reliable information concerning a commercial alien smuggling organization or enterprise; 
(II)is willing to supply or has supplied such information to a Federal or State court; and 
(III)whose presence in the United States the Secretary of Homeland Security, the Secretary of State, or the Attorney General determines is essential to the success of an authorized criminal investigation, the successful prosecution of an individual involved in the commercial alien smuggling organization or enterprise, or the disruption of such organization or enterprise,; 
(4)by inserting , or with respect to clause (iii), the Secretary of Homeland Security, the Secretary of State, or the Attorney General after jointly; and 
(5)by striking (i) or (ii) and inserting (i), (ii), or (iii). 
(b)Admission of nonimmigrantsSection 214(k) of the Immigration and Nationality Act (8 U.S.C. 1184(k)) is amended— 
(1)by adding at the end of paragraph (1) the following: 
The number of aliens who may be provided a visa as nonimmigrants under section 101(a)(15)(S)(iii) in any fiscal year may not exceed 400.; and 
(2)by adding at the end the following: 
 
(5)If the Secretary of Homeland Security, the Secretary of State, or the Attorney General determines that the identity of a nonimmigrant described in clause (iii) of section 101(a)(15)(S), or that of any family member of such a nonimmigrant who is provided nonimmigrant status pursuant to such section, must be protected, such official may take such lawful action as the official considers necessary to effect such protection.. 
3.Adjustment of status of nonimmigrant to that of person admitted for permanent residenceSection 245(j) of the Immigration and Nationality Act (8 U.S.C. 1255(j)) is amended— 
(1)in paragraph (3), by striking (1) or (2), and inserting (1), (2), (3), or (4),; 
(2)by redesignating paragraph (3) as paragraph (5); 
(3)by inserting after paragraph (2) the following: 
 
(3)If, in the opinion of the Secretary of Homeland Security, the Secretary of State, or the Attorney General— 
(A)a nonimmigrant admitted into the United States under section 101(a)(15)(S)(iii) has supplied information described in subclause (I) of such section; and 
(B)the provision of such information has substantially contributed to the success of a commercial alien smuggling investigation, the disruption of a commercial alien smuggling operation, or the prosecution of an individual described in subclause (III) of that section,the Secretary of Homeland Security may adjust the status of the alien (and the spouse, married and unmarried sons and daughters, and parents of the alien if admitted under that section) to that of an alien lawfully admitted for permanent residence if the alien is not described in section 212(a)(3)(E). 
(4)The Secretary of Homeland Security may adjust the status of a nonimmigrant admitted into the United States under section 101(a)(15)(S)(iii) (and the spouse, married and unmarried sons and daughters, and parents of the nonimmigrant if admitted under that section) to that of an alien lawfully admitted for permanent residence on the basis of a recommendation of the Secretary of State or the Attorney General.; and 
(4)by adding at the end the following: 
 
(6)If the Secretary of Homeland Security, the Secretary of State, or the Attorney General determines that the identity of a person whose status is adjusted under this subsection must be protected, such official may take such lawful action as the official considers necessary to effect such protection.. 
4.Bringing in and harboring certain aliens 
(a)Criminal penaltiesSection 274(a) of the Immigration and Nationality Act (8 U.S.C. 1324(a)) is amended by adding at the end the following: 
 
(4)In the case of a person who has brought aliens into the United States in violation of this subsection, the sentence otherwise provided for may be increased by up to 10 years if— 
(A)the offense was part of an ongoing commercial organization or enterprise; 
(B)aliens were transported in groups of 10 or more; and 
(C)aliens were transported in a manner that endangered their lives or the aliens presented a life-threatening health risk to people in the United States.. 
(b)Rewards programSection 274 of the Immigration and Nationality Act (8 U.S.C. 1324) is amended by adding at the end the following: 
 
(e)Rewards program 
(1)In generalThere is established in the Department of Homeland Security a program for the payment of rewards to carry out the purposes of this section. 
(2)PurposeThe rewards program shall be designed to assist in the elimination of commercial alien smuggling involving the transportation of aliens in groups of 10 or more— 
(A)in a manner that endangers their lives; or 
(B)who present a life-threatening health risk to people in the United States. 
(3)AdministrationThe rewards program shall be administered by the Secretary of Homeland Security, in consultation, as appropriate, with the Attorney General and the Secretary of State. 
(4)Rewards authorizedIn the sole discretion of the Secretary of Homeland Security, such Secretary, in consultation, as appropriate, with the Attorney General and the Secretary of State, may pay a reward to any individual who furnishes information or testimony leading to— 
(A)the arrest or conviction of any individual conspiring or attempting to commit an act of commercial alien smuggling involving the transportation of aliens in groups of 10 or more— 
(i)in a manner that endangers their lives; or 
(ii)who present a life-threatening health risk to people in the United States; 
(B)the arrest or conviction of any individual committing such an act; 
(C)the arrest or conviction of any individual aiding or abetting the commission of such an act; 
(D)the prevention, frustration, or favorable resolution of such an act, including the dismantling of a commercial alien smuggling organization in whole or in significant part; or 
(E)the identification or location of an individual who holds a key leadership position in a commercial alien smuggling operation involving the transportation of aliens in groups of 10 or more— 
(i)in a manner that endangers their lives; or 
(ii)who present a life-threatening health risk to people in the United States. 
(5)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this subsection. Amounts appropriated under this paragraph shall remain available until expended. 
(6)IneligibilityAn officer or employee of any Federal, State, local, or foreign government who, while in performance of his or her official duties, furnishes information described in paragraph (4) shall not be eligible for a reward under this subsection for such furnishing. 
(7)Protection measuresIf the Secretary of Homeland Security, the Secretary of State, or the Attorney General determines that the identity of an individual who furnishes information or testimony described in paragraph (4), or the identity of any spouse, parent, son, or daughter of such an individual, must be protected, such official may take such lawful action as the official considers necessary to effect such protection. 
(8)Limitations and certification 
(A)Maximum amountNo reward under this subsection may exceed $100,000, except as personally authorized by the Secretary of Homeland Security if such Secretary determines, in consultation, as appropriate, with the Attorney General and the Secretary of State, that the offer or payment of an award of a larger amount is necessary to combat a commercial alien smuggling operation involving the transportation of aliens in groups of 10 or more— 
(i)in a manner that endangers their lives; or 
(ii)who present a life-threatening health risk to people in the United States. 
(B)ApprovalAny reward under this subsection exceeding $50,000 shall be personally approved by the Secretary of Homeland Security. 
(C)Certification for paymentAny reward granted under this subsection shall be certified for payment by the Secretary of Homeland Security.. 
(c)Outreach programSection 274 of the Immigration and Nationality Act (8 U.S.C. 1324), as amended by subsection (b), is further amended by adding at the end the following: 
 
(f)Outreach programThe Secretary of Homeland Security, in consultation, as appropriate, with the Attorney General and the Secretary of State, shall develop and implement an outreach program to educate the public in the United States and abroad about— 
(1)the penalties for bringing in and harboring aliens in violation of this section; and 
(2)the financial rewards and other incentives available for assisting in the investigation, disruption, or prosecution of a commercial smuggling operation.. 
 
